           Case 21-11271-abl        Doc 286     Entered 07/20/21 14:33:07         Page 1 of 2



 1
 2
 3
 4
      Entered on Docket
 5 ___________________________________________________________________
       July 20, 2021

 6
 7   BRIAN D. SHAPIRO, ESQ.
     Nevada Bar No. 5772
 8
     Law Office of Brian D. Shapiro, LLC
 9   510 S. 8th Street
     Las Vegas, NV 89101
10   Telephone: (702) 386-8600
11
     Facsimile: (702) 383-0994
     [Proposed] Attorney for Brian D. Shapiro, Trustee
12
                             UNITED STATES BANKRUPTCY COURT
13                                  DISTRICT OF NEVADA
14
                                                     Case No. 21-11271-abl
15     In re:                                        Chapter 7
16     MEDOLAC LABORATORIES, A                       ORDER GRANTING EX-PARTE
17     PUBLIC BENEFIT CORPORATION                    APPLICATION TO EMPLOY LAW
                                                     OFFICE OF BRIAN D. SHAPIRO AND
18                                                   BRIAN D. SHAPIRO AS GENERAL
                          Debtor.                    COUNSEL FOR TRUSTEE
19
20
21              BRIAN D. SHAPIRO, the trustee of the above-captioned bankruptcy estate, having

22   filed an ex-parte motion to employ the Law Office of Brian D. Shapiro, LLC and Brian D.

23   Shapiro (collectively “Shapiro”) as General Counsel for the Trustee (“Application”). The

24   Court reviewed the Application, the verified statement, and the declaration in support. The

25   Court finding that Shapiro does not hold or represent an interest adverse to the Estate, that the

26   Applicant is a disinterested party within the meaning of Section 101(14) of the Bankruptcy

27   Code, may represent the Bankruptcy Estate under 11 U.S.C. §327(c) and (d) and that the

28   employment of counsel is necessary and in the best interest of the Estate and the creditors.
     Good cause appearing therefore it is hereby



                                                    -1-
              Case 21-11271-abl            Doc 286       Entered 07/20/21 14:33:07              Page 2 of 2



 1
                ORDERED, that pursuant to Section 327 of the Bankruptcy Code, the Trustee, in
 2
      accordance with retention agreement and as of the date of the filing of the Application, is
 3
      authorized to employ Shapiro as General Counsel of the Bankruptcy Estate. The payment of
 4
      all fees and costs are subject to further approval by this Court.
 5
 6
     Respectfully submitted by:
 7
 8
     /s/ Brian D. Shapiro, Trustee
 9
10
11
12
        In accordance with LR 9021, an attorney submitting this document certifies as follows (check one):
13
        ___ The court has waived the requirement set forth in LR 9021(b)(1).
14
15      ___ No party appeared at the hearing or filed an objection to the motion.

16      _X__ I have delivered a copy of this proposed order to all attorneys who appeared at the hearing,

17      and each has approved or disapproved the order, or failed to respond, as indicated below [list each

        party and whether the party has approved, disapproved, or failed to respond to the document]:
18
        *This is an ex-parte application. Pursuant to the Notes of the Advisory Committee on Rules 1991
19      Amendment of Bankruptcy Rule 2014, the United States trustee monitors applications filed under §327
        of the Code and may file with the court comments with respect to the approval of such applications.
20      See 28 U.S.C. §586(a)(3)(H). Accordingly, on July 12, 2021, prior to submitting the order and pursuant
        to the Chapter 7 Trustee Handbook, the United States Trustee was provided a copy of the application and
21      given an opportunity to comment. As of the date of submitting this Order, the Untied States Trustee has
        not commented.
22
        ___ I certify that this is a case under chapter 7 or 13, that I have served a copy of this order with the
23
        motion pursuant to LR 9014(g), and that no party has objected to the form or content of the order.
24
25                                                          ###
26
27
28




                                                             -2-
